Name: Council Regulation (EEC) No 1907/91 of 17 June 1991 on the application of Decision No 8/91 of the ACP-EEC Council of Ministers extending Decision No 2/90 on transitional measures to be applied from 1 March 1990
 Type: Regulation
 Subject Matter: European construction; NA;  trade policy
 Date Published: nan

 29 . 6 . 91 Official Journal of the European Communities No L 170/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1907/91 of 17 June 1991 on the application of Decision No 8/91 of the ACP-EEC Council of Ministers extending Decision No 2/90 on transitional measures to be applied from 1 March 1990 Whereas it is necessary to take the measures to imple ­ ment that Decision, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas the Third ACP-EEC Convention signed at Lome on 8 December 1984 expired on 28 February 1990 ; Whereas the Fourth ACP-EEC Convention signed at Lome on 15 December 1989 has not yet entered into force ; Whereas Decision No 2/90 is valid only until 28 February 1991 and the extension thereof, accorded by Decision No 1 /91 , will expire on 30 June 1991 ; Whereas Decision No 8/91 extended that validity until the entry into force of the Fourth ACP-EEC Convention or 30 September 1991 , whichever is the earlier ; HAS ADOPTED THIS REGULATION : Article 1 Decision No 8/91 of the ACP-EEC Council of Ministers extending Decision No 2/90 on transitional measures to be applied from 1 March 1990 shall be applicable in the Community from 1 July 1991 until the entry into force of the Fourth ACP-EEC Convention or until 30 September 1991 , whichever is the earlier, without prejudice to more favourable arrangements for imports of ACP products to be adopted autonomously by the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 June 1991 . For the Council The President J. F. POOS (') Opinion delivered on 14 June 1991 (not yet published in the Official Journal).